DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 7/30/2021. The amendments filed on 7/30/2021 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the replaceable cleansing attachment has bristles for the abrasive removal” is stated in lines 15-16. It is unclear what bristles this limitation is referring to as previous “bristles for the abrasive removal” were already set forth for the replaceable cleansing attachment in line 10. Therefore it is unclear whether the limitation is restating the bristles previous set forth or rather attempting to claim additional bristles that are different than the bristles of line 10. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2 and 6-9 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. Pub. No. 20080209650) hereinafter Brewer, in view of Prendergast et al. (U.S. Pub. No. 20150047134) hereinafter Prendergast, in view of Varila (U.S. Pub. No. 20150033488) hereinafter Varila, in view of Serval et al. (U.S. Pub. No. 20160143718) hereinafter Serval, in further view of Malinouskas et al. (U.S. Pub. No. 20110121049) hereinafter Malinouskas.   
	Regarding claim 1, primary reference Brewer teaches:
An ultrasound-assisted wound cleanser in the form of a handheld appliance with a base and a replaceable cleansing attachment attached to the base (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
an integrated vibration motor (paragraph [0069], lines 10-17; figure 1 motor 16), 
an integrated ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies), 
an integrated energy source for the vibration motor and for the ultrasound generator (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12), and 
wherein the replaceable cleansing attachment which can be driven by the vibration motor for the purpose of abrasive removal of wound coatings ([0067], “The 
wherein the replaceable cleansing attachment has an acoustic transducer which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
bristles for the abrasive removal (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), 
wherein the handheld appliance includes a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The 
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:
The replaceable cleansing attachment is used only once ([0027], “One or more of the components described above can be disposable for single-time or multiple-time use. For example, in one implementation of the invention, the head 12 and the handle 20 can be removably coupled together, having relative connecting portions, so that the head 12 can be detached from the handle 20 and disposed of after use and a new, clean head 12 can be connected to the handle 20 during the next use. In some implementations, the head 12 and the post 27 can be one integral piece (that is, the post 27 can be part of the head 12) and the post 27 can be removably coupled to the handle 20 to allow detachment and replacement of the head 12 after one or more uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound 
Primary reference Brewer further fails to teach:
the bristles being arranged in such a way that a propagation of aerosols is suppressed. 
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
the bristles being arranged in such a way that a propagation of aerosols is suppressed. (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The second portion of bristles 8 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a single use of the replaceable cleansing attachment, the chip is adapted to store a first use of the replaceable cleansing attachment thereon, 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a use of the replaceable cleansing attachment, the chip is adapted to store a use of the replaceable cleansing attachment thereon ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, and Varila to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
and wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent a second use of the 
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
and wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent an additional use of the replaceable cleansing attachment when the chip has the maximum use of the replaceable attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and Serval, this would utilize the attachment chip, base memory and base control board processing to prevent an additional use of the device after the single use as taught by Prendergast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and 
Regarding claim 2, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
	characterized in that the bristles and/or lamellas are designed in such a way that they protrude past the other structural parts of the replaceable cleansing attachment during the wound cleansing (paragraph [0071], lines 1-9, the bristles are disposed around the acoustic waveguide 24; see in figure 1 how the bristles generally extend and protrude past the structural element of the acoustic waveguide 24).
Regarding claim 6, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the vibration motor operates with an adjustable frequency of 100 to 5000 Hz (paragraph [0073], lines 1-21, the sonic drive frequency of the sonic drive motor is “less than 200 Hz, between about 190 Hz and 198 Hz” which is within the claimed range; paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 7, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:

Regarding claim 8, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the frequency generated by the ultrasound generator is adjustable (paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 9, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the energy source is an accumulator which can preferably be charged via an inductive charger (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12 is considered to be equivalent to an accumulator with inductive charging capabilities).
Regarding claim 10, primary reference Brewer teaches:
A method for cleansing wounds (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use 
in which method a replaceable cleansing attachment with bristles for the abrasive removal of abrasively removing wound coatings is moved via a vibration motor ([0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; paragraph [0069], lines 10-17; figure 1 motor 16; paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact, paragraph [0027], lines 13-14; paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), 
the replaceable cleansing attachment is oscillated via an ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies; paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22, acoustic waveguide 24 on the toothbrush head 20), and 

which method comprises the step of storing a use of the replaceable cleansing attachment in a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a 
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:
The replaceable cleansing attachment is used only once ([0027], “One or more of the components described above can be disposable for single-time or multiple-time use. For example, in one implementation of the invention, the head 12 and the handle 20 can be removably coupled together, having relative connecting portions, so that the head 12 can be detached from the handle 20 and disposed of after use and a new, clean head 12 can be connected to the handle 20 during the next use. In some implementations, the head 12 and the post 27 can be one integral piece (that is, the post 27 can be part of the head 12) and the post 27 can be removably coupled to the handle 20 to allow detachment and replacement of the head 12 after one or more uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the setting of the predetermined number of uses for the replaceable cleansing attachment of the device to a disposable single use as taught by Prendergast because oral hygiene to intubated or ICU patients is a technical challenge, but doing so is vital for both patients' oral health and overall 
Primary reference Brewer further fails to teach:
Bristles arranged in such a way that a propagation of aerosols is suppressed
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Bristles arranged in such a way that a propagation of aerosols is suppressed
 (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it 
Primary reference Brewer further fails to teach:
wherein storing a use in the cleansing attachment identification device comprises storing a first use of the replaceable cleansing attachment on a chip in the replaceable cleansing attachment, and the method further comprising: 
a control board on the base (a) communicating with the chip on the replaceable cleansing attachment, (b) executing software code stored on a memory on the base, and 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein storing a use in the cleansing attachment identification device comprises storing a use of the replaceable cleansing attachment on a chip in the replaceable cleansing attachment ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For 
a control board on the base (a) communicating with the chip on the replaceable cleansing attachment, (b) executing software code stored on a memory on the base ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 
 to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
(c) preventing a second use of the replaceable cleansing attachment when the control board determines that the chip has the first use of the replaceable cleansing attachment stored thereon.
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
(c) preventing a second use of the replaceable cleansing attachment when the control board determines that the chip has the maximum use of the replaceable cleansing attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and Serval, this would utilize the attachment chip, base memory and base control board 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head. 
Regarding claim 12, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 10. Primary reference Brewer further teaches:
characterized in that the vibration motor generates a vibration with a frequency of 100 to 5000 Hz (paragraph [0073], lines 1-21, the sonic drive frequency of the sonic drive motor is “less than 200 Hz, between about 190 Hz and 198 Hz” which is within the claimed range; paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).

characterized in that the transmission medium is a water-based medium or a gel (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Regarding claim 15, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 10. Primary reference Brewer further teaches:
which method is carried out using an ultrasound-assisted wound cleanser as claimed in claim 1 (see claim 1 rejections using Brewer above as well as Prendergast, Varila, Serval, and Malinouskas).
Regarding claim 16, primary reference Brewer teaches:
A wound-cleansing system (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 
an ultrasound-assisted wound cleanser in the form of a handheld appliance with a base and a replaceable cleansing attachment attached to the base (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
with an integrated vibration motor (figure 1, handheld toothbrush 10; paragraph [0069], lines 10-17; figure 1, motor 16), 
an integrated ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies), 

wherein the replaceable cleansing attachment, can be driven by the vibration motor for the purpose of abrasive removal of wound coatings ([0067], “The devices and features of the present invention are not limited, however, to oral hygiene applications or toothbrushes. It will be appreciated that the features described herein may be used in various types of personal hygiene and other types of medical devices” and “a skin treatment implement”; paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact. This is considered to teach to the intended use of abrasive removal of wound coatings, paragraph [0027], lines 13-14), 
wherein the replaceable cleansing attachment has an acoustic transducer, which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
bristles for the abrasive removal (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), and 
wherein the handheld appliance includes a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only for a predetermined number of uses ([0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may 
a transmission medium for transmitting the oscillations into the wound (paragraph [0026], lines 1-19; paragraph [0027], lines 1-18; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal; paragraph [0135], lines 14-19),
Primary reference Brewer fails to teach:
The replaceable cleansing attachment is used only once 
However, the analogous art of Prendergast of an electric tooth brush with a head with a plurality of bristles (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the setting of the predetermined number of uses for the replaceable cleansing attachment of the device to a disposable single use as taught by Prendergast because oral hygiene to intubated or ICU patients is a technical challenge, but doing so is vital for both patients' oral health and overall systemic health and disease prevention. Oral care in an ICU environment is difficult to perform due to physical barriers, such as endotracheal tubes, oral gastric tubes, and bite blocks, that hamper access to the oral cavity ([0004]). Therefore, using a mobile electric toothbrush would be desirable as it provides a toothbrush that minimizes the manual dexterity necessary to clean the teeth and oral cavity of an intubated, hospitalized, or other patient or person in residential care facilities ([0007]). Using the toothbrush within the ICU with disposable single use electric heads thus provide the 
Primary reference Brewer further fails to teach:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed 
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Wherein the bristles are arranged in such a way that a propagation of aerosols is suppressed (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The second portion of bristles 8 is considered additional bristles for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Prendergast to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, 
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein the cleansing attachment identification device comprises a chip in the replaceable cleansing attachment, and a control board and a memory in the base, wherein after a use of the replaceable cleansing attachment, the chip is adapted to store a use of the replaceable cleansing attachment thereon ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and 
 to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a storage of the use of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment ([0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent a second use of the replaceable cleansing attachment when the chip has the first use of the replaceable cleansing attachment stored thereon.
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
wherein the control board is configured to communicate with the chip, execute software code stored on the memory, and prevent an additional use of the replaceable cleansing attachment when the chip has the maximum use of the replaceable cleansing attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer, Prendergast, Varila, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Prendergast, Varila, and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient ([0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head.
Regarding claim 17, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 16. Primary reference Brewer further teaches:
wherein the transmission medium is a gel or a water-based medium (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Prendergast, in view of Varila, in view of Serval, in further view of Malinouskas as applied to claims 13 of 17 above, and further in view of Fellows et al. (U.S. Pub. No. 20090042870) hereinafter Fellows. 

characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs 
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:
 characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs (paragraph [0023], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Prendergast, Varila, Serval, and Malinouskas with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (paragraph [0018], paragraph [0019], paragraph [0023], lines 1-3).  
Regarding claim 18, the combined references of Brewer, Prendergast, Varila, Serval, and Malinouskas teach all of the limitations of claim 17. Primary reference Brewer fails to teach: 
wherein the transmission medium contains a solvent or a disinfectant, to kill germs
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Prendergast, Varila, Serval, and Malinouskas with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (paragraph [0018], paragraph [0019], paragraph [0023], lines 1-3).  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791